DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the current application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vents must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #229 (see Fig. 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0056] line 4 recites “vents 225”.  Reference numeral 225 has already been used to indicate floatation devices. It is unclear to the examiner where the vents are shown on Figures 11 and 12 as indicated in paragraph [0056] of the specification.
Appropriate correction is required.
Claim Objections
Claims 1, 4, 6, 7 and 9-14 are objected to because of the following:
Claims 1, 4, and 11-14 recite “between the surface of the vessel of the object”.  The examiner believes this should be “between the surface of the vessel or the 
Claims 6 and 9 depend from claims 4 and 1 respectively, however lines 3-4 of claims 6 and 9 appear to add multiple dependency by inserting “in accordance with any one of the preceding claims”.  As discussed with the attorney, Brick Power, on 2/24/2022, the examiner will interpret claims 6 and 9 as depending from claims 4 and 1 respectively and will disregard the multiple dependency in the body of each of the claims.
Claims 7 and 10 recite the limitation “in an upward or downward to facilitate…”.  The examiner recommends “in an upward or downward direction to facilitate…”
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 10, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noble, US 4693200 (disclosed by applicant).  Noble discloses a corrosion or fouling prevention system for preventing the fouling or corrosion of a vessel or an aquatic object having a surface in contact with seawater and/or brackish water in an aquatic environment, the system comprising:
a flexible and non-permeable barrier (17) that extends about a surface of the vessel (10) or aquatic object to avoid direct contact between the surface and the seawater and/or
brackish water, an attachment structure for attachment of the barrier relative to the vessel or aquatic object to position the barrier in a spaced apart arrangement from the surface of the vessel to define an internal volume in between the surface of the vessel or the object and the barrier (See Fig. 1) to receive a fluid that has a composition that is different to the aquatic environment wherein the attachment structure comprises one or more floatation devices ((tubular framework, #13-#16) adapted for being positioned relative to the vessel or object and wherein during use the barrier is suspended in a generally downward direction relative to the floatation device to position the barrier in said spaced apart arrangement (See Fig. 1) and wherein the floatation devices further comprise walls enclosing a hollow cavity (see fig. 4 and Column 3 line 20 - Column 4 line 17) for receiving and removal of fluid therein such that supplying fluid into the cavity of the floatation device results in lowering or submerging the attachment structure into the seawater and/or brackish water in a lowered position to allow said vessel or aquatic object to be positioned above the attachment structure; and a fluid removal arrangement to gradually remove fluid from the one or more cavities of the floatation device to raise the attachment structure to the surface of the seawater or brackish water 
Noble further discloses:
a flow controller (switch box) for controlling fluid flow into or out of the cavities of the floatation devices (see Column 4, lines 3-14);
a sealing arrangement for sealing a portion of the barrier relative to the vessel to prevent sea water from being received into the internal volume between the hull of the vessel and the barrier (See Column 2 lines 50-61)
coupling the attachment structure to marina/dock (See Column 4, lines 18-29) by pivotably attaching two spaced rigid arms to the bow section of framework 11.  The examiner considers this as meeting the limitations of claims 9 and 10 and the method of claims 15 and 16.
 Noble does not explicitly disclose submergence of the entire apparatus and discloses the bow section is foam filled and only the sides and stern section fill with water and are submerged. However, simply removing the foam and allowing the entire framework to submerge would be an obvious alternative allowing the entire structure to sink below the water to a depth sufficient that passing watercraft would not hit the apparatus.
.
Claims 2, 4-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Jackson (disclosed by applicant)).  Noble discloses the corrosion or fouling prevention system for preventing the fouling or corrosion of a vessel or an aquatic object disclosed above but does not explicitly disclose the specific features of claims 2, 4-7, 11 and 14.  Jackson discloses the same as noted below:
Regarding claim 2: Jackson discloses attaching floatation devices to a vessel hull (See Fig. 6).
Regarding claims 4 and 14: Jackson discloses a drain nozzle 18 and pumping arrangement to pump out sea water between the hull and the barrier (See Column 3 lines 8-16) and further discloses refilling the region with fresh water (See Column 4 line 64- Column 5 line 6).  
Regarding claims 5-8: Both Noble and Jackson further discloses pumping arrangements relative to the attachment structure (See Noble Column 4 line 67 – Column 5, line 7 and Figure 2), and Jackson (Fig 2).  The marina attachment structure is disclosed by Noble as cited in the rejections of claims 9, 10 15 and 16 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Noble by attaching the floatation devices to the vessel and to provide pumping arrangements to drain the sea water from the space between the vessel and the barrier and fill the space with fresh 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617